             Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 1 of 7



     Jennifer Milici, D.C. Bar No. 987096      KEKER VAN NEST & PETERS LLP
 1   Daniel Matheson, D.C. Bar No. 502490      Robert A. Van Nest
     J. Alexander Ansaldo, Va. Bar No. 75870   Eugene M. Paige
 2   Joseph R. Baker, D.C. Bar No. 490802      Justina K. Sessions
     Elizabeth A. Gillen, Ca. Bar No. 260667   633 Battery Street
 3   Federal Trade Commission                  San Francisco, CA 94111-1809
     600 Pennsylvania Avenue, N.W.             Telephone: (415) 676-2289
 4   Washington, D.C. 20580                    Facsimile: (415) 397-7188
     Tel: (202) 326-2912; Fax (202) 326-3496
 5   jmilici@ftc.gov                           MORGAN, LEWIS & BOCKIUS LLP
                                               Richard S. Taffet (pro hac vice)
 6   Attorneys for Plaintiff                   richard.taffet@morganlewis.com
     FEDERAL TRADE COMMISSION                  101 Park Avenue
 7                                             New York, NY 10178-0060
     CRAVATH, SWAINE & MOORE LLP               Telephone: (212) 309-0060
 8   Gary A. Bornstein (pro hac vice)          Facsimile: (212) 309-6001
     gbornstein@cravath.com
 9   Yonatan Even (pro hac vice)               MORGAN, LEWIS & BOCKIUS LLP
     yeven @cravath.com                        Geoffrey T. Holtz (SBN 191370)
10   825 Eighth Avenue                         Geoffrey.holtz@morganlewis.com
     New York, NY 10019-7475                   One Market, Spear Street Tower
11   Telephone: (212) 474-1000                 San Francisco, CA 94105-1596
     Facsimile: (212) 474-3700                 Telephone: (415) 442-1000
12                                             Facsimile: (415) 442-1001
13                                             Attorneys for Defendant
                                               QUALCOMM INCORPORATED
14
                                               Additional Counsel listed on the Signature
15                                             Page
16

17                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN JOSE DIVISION

19
      FEDERAL TRADE COMMISSION                  Case No. 5:17-CV-00220-LHK-NMC
20
                 Plaintiff,
21          v.                                  STIPULATION AND PROPOSED
                                                ORDER CONCERNING
22    QUALCOMM INCORPORATED,                    SUBSTITUTION OF A TRIAL
      a Delaware corporation,                   EXHIBIT ON QUALCOMM
23                                              INCORPORATED’S EXHIBIT LIST
                 Defendant.
24

25

26

27

28

                   STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                                    17-CV-00220-LHK-NMC
              Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 2 of 7




 1           Pursuant to Local Civil Rule 7-12, the Federal Trade Commission (the “FTC”) and

 2   Qualcomm Incorporated (“Qualcomm”) respectfully submit this Stipulation Concerning the

 3   Substitution of a Trial Exhibit on Qualcomm’s Exhibit List:

 4           WHEREAS on December 28, 2018, Qualcomm submitted its final trial exhibit list of

 5   400 documents (ECF No. 1054), which included QX9210, bearing the initial Bates number

 6   Q2014FTC001069992;

 7           WHEREAS Qualcomm identified Messrs. Derek Aberle, Steven Altman, Michael

 8   Hartogs and Alex Rogers, who are on Qualcomm’s list of potential live witnesses, as sponsors
 9   for QX9210;
10           WHEREAS Q2017MDL1_01106145 is from a different version of the email thread in
11   QX9210 that Qualcomm believes is easier to read, but was not among Qualcomm’s prior
12   disclosures of trial exhibits;
13           WHEREAS Qualcomm has agreed to use only the portion of Q2017MDL1_01106145
14   that is also included in the original QX9210 (Q2014FTC001069992);
15           WHEREAS on January 2, 2019, Qualcomm requested that the FTC consent to the
16   substitution of Q2017MDL1_01106145 in place of the original QX9210 (Q2014FTC001069992)
17   on Qualcomm’s trial exhibit list;
18           WHEREAS on January 3, 2019, the FTC agreed to stipulate to Qualcomm’s requested

19   substitution of a new QX9210 (Q2017MDL1_01106145) in place of the original QX9210

20   (Q2014FTC001069992) on Qualcomm’s trial exhibit list;

21           WHEREAS the Parties agree that the FTC has not waived any objections;

22           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

23   between the undersigned counsel:

24           Qualcomm may substitute a new QX9210 (Q2017MDL1_01106145) in place of the

25   original QX9210 (Q2014FTC001069992) on Qualcomm’s trial exhibit list by promptly lodging

26   with the Court an amended version of its final pretrial exhibit list and hard copies of the new

27

28
                     STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                                      17-CV-00220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 3 of 7




 1   QX9210 (Q2017MDL1_01106145), to replace the original QX9210 (Q2014FTC001069992) in

 2   the Court’s hard copy exhibit binders; and by serving the FTC with a copy of the new QX9210

 3   (Q2017MDL1_01106145).

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                   STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                                    17-CV-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 4 of 7



     Dated: January 3, 2019              Respectfully submitted,
 1

 2                                       FEDERAL TRADE COMMISSION

 3                                       /s/ Jennifer Milici

 4                                       Jennifer Milici
                                         Daniel Matheson
 5
                                         600 Pennsylvania Avenue, N.W.
 6                                       Washington, D.C. 20580
                                         (202) 326-2912; (202) 326-3496 (fax)
 7                                       jmilici@ftc.gov
                                         dmatheson@ftc.gov
 8
                                         Attorneys for Federal Trade Commission
 9

10
                                         CRAVATH, SWAINE & MOORE LLP
11
                                         /s/ Gary A. Bornstein
12                                       Gary A. Bornstein
13                                           Worldwide Plaza
                                                825 Eighth Avenue
14                                                   New York, NY 10019
                                                        Telephone: (212) 474-1000
15                                                          Facsimile: (212) 474-3700
                                                               gbornstein@cravath.com
16

17                                       Robert A. Van Nest
                                         Eugene M. Paige
18                                       Justina K. Sessions
                                         KEKER, VAN NEST & PETERS LLP
19                                           633 Battery Street
                                                 San Francisco, CA 94111
20                                                  Telephone: (415) 676-2289
21                                                      Facsimile: (415) 397-7188
                                                            rvannest@keker.com
22                                                          epaige@keker.com
                                                            jsessions@keker.com
23

24

25

26

27

28
                   STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                                    17-CV-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 5 of 7




 1                              Richard S. Taffet
 2                              MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
 3                                     New York, NY 10178
                                           Telephone: (212) 369-6000
 4                                            Facsimile: (212) 309-6001
                                                  richard.taffet@morganlewis.com
 5
                                Willard K. Tom
 6                              MORGAN, LEWIS & BOCKIUS LLP
                                   1111 Pennsylvania Avenue, N.W.
 7                                     Washington, DC 20004
                                           Telephone: (202) 739-3000
 8                                            Facsimile: (202) 739-3001
                                                  willard.tom@morganlewis.com
 9

10                              Geoffrey T. Holtz
                                MORGAN, LEWIS & BOCKIUS LLP
11                                 One Market, Spear Street Tower
                                       San Francisco, CA 94105
12                                        Telephone: (415) 442-1000
                                              Facsimile: (415) 442-1001
13
                                                  donn.pickett@morganlewis.com
14                                                geoffrey.holtz@morganlewis.com

15                              Attorneys for Qualcomm Incorporated
16

17

18

19

20

21

22

23

24

25

26

27

28
          STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                           17-CV-00220-LHK-NMC
           Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 6 of 7



     PURSUANT TO STIPULATION, IT IS SO ORDERED
 1

 2
             January 3, 2019
     Dated: ______________________
 3
                                         _________________________________________
 4                                         The Hon. Lucy H. Koh
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                                  17-CV-00220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1102 Filed 01/03/19 Page 7 of 7



                                        FILER’S ATTESTATION
 1

 2          I, Gary A. Bornstein, am the ECF user whose identification and password are being used

 3   to file this Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the

 4   signatories on this document have concurred in this filing.
 5

 6
                                                                    s/ Gary A. Bornstein
 7                                                                   Gary A. Bornstein
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     STIPULATION CONCERNING SUBSTITUTION OF A TRIAL EXHIBIT
                                      17-CV-00220-LHK-NMC
